             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 1 of 17


Date         Area            District   First-Class    Marketing Mail
10/24/2020   Nation                             86.16%            89.24%
10/26/2020   Nation                             88.75%            88.03%
10/27/2020   Nation                             61.01%            90.01%
10/28/2020   Nation                             78.57%            87.49%
10/29/2020   Nation                             88.58%            87.24%
10/30/2020   Nation                             85.48%            85.37%
10/31/2020   Nation                             85.88%            82.76%

10/24/2020   Capital Metro                    79.69%             80.36%
10/24/2020   Eastern                          80.05%             84.43%
10/24/2020   Great Lakes                      86.15%             90.20%
10/24/2020   Northeast                        89.12%             92.94%
10/24/2020   Pacific                          92.57%             96.20%
10/24/2020   Southern                         87.56%             88.38%
10/24/2020   Western                          87.41%             92.46%
10/26/2020   Capital Metro                    82.44%             74.56%
10/26/2020   Eastern                          82.42%             79.87%
10/26/2020   Great Lakes                      88.63%             90.56%
10/26/2020   Northeast                        92.13%             92.85%
10/26/2020   Pacific                          94.60%             96.36%
10/26/2020   Southern                         89.82%             91.36%
10/26/2020   Western                          90.93%             92.06%
10/27/2020   Capital Metro                    51.41%             79.53%
10/27/2020   Eastern                          51.96%             85.57%
10/27/2020   Great Lakes                      58.00%             89.63%
10/27/2020   Northeast                        70.62%             93.16%
10/27/2020   Pacific                          70.66%             96.63%
10/27/2020   Southern                         65.92%             92.37%
10/27/2020   Western                          62.71%             91.94%
10/28/2020   Capital Metro                    65.97%             74.25%
10/28/2020   Eastern                          74.49%             81.01%
10/28/2020   Great Lakes                      75.41%             86.45%
10/28/2020   Northeast                        85.32%             92.17%
10/28/2020   Pacific                          86.70%             96.88%
10/28/2020   Southern                         81.11%             90.97%
10/28/2020   Western                          81.09%             90.45%
10/29/2020   Capital Metro                    85.20%             73.23%
10/29/2020   Eastern                          80.12%             80.60%
10/29/2020   Great Lakes                      87.85%             85.28%
10/29/2020   Northeast                        92.86%             92.39%
10/29/2020   Pacific                          93.91%             96.83%
10/29/2020   Southern                         90.53%             90.05%
10/29/2020   Western                          90.94%             91.42%
10/30/2020   Capital Metro                    79.03%             72.54%
10/30/2020   Eastern                          79.05%             80.54%
10/30/2020   Great Lakes                      85.83%             82.43%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 2 of 17


10/30/2020   Northeast                            90.74%   90.18%
10/30/2020   Pacific                              91.36%   96.55%
10/30/2020   Southern                             85.03%   86.63%
10/30/2020   Western                              88.72%   88.95%
10/31/2020   Capital Metro                        78.54%   64.06%
10/31/2020   Eastern                              79.44%   76.39%
10/31/2020   Great Lakes                          85.52%   78.99%
10/31/2020   Northeast                            91.07%   88.96%
10/31/2020   Pacific                              93.57%   95.53%
10/31/2020   Southern                             86.97%   86.24%
10/31/2020   Western                              87.68%   87.26%

10/24/2020 Capital Metro     Atlanta              83.91%   72.86%
10/24/2020 Capital Metro     Baltimore            61.50%   75.49%
10/24/2020 Capital Metro     Capital              76.05%   94.38%

10/24/2020 Capital Metro     Greater S Carolina   77.37%   87.09%

10/24/2020 Capital Metro     Greensboro           76.71%   67.43%

10/24/2020 Capital Metro     Mid-Carolinas        85.03%   88.25%

10/24/2020 Capital Metro     Norther Virginia     83.71%   94.96%
10/24/2020 Capital Metro     Richmond             82.14%   87.34%

10/24/2020 Eastern           Appalachian          90.01%   95.35%

                             Central
10/24/2020 Eastern           Pennsylvania         62.45%   59.20%

10/24/2020 Eastern           Kentuckiana          90.46%   96.86%

10/24/2020 Eastern           Norther Ohio         80.88%   75.12%

10/24/2020 Eastern           Ohio Valley          83.27%   84.12%
                             Philadelphia
10/24/2020 Eastern           Metropo              56.07%   75.16%

10/24/2020 Eastern           South Jersey         80.11%   89.90%
10/24/2020 Eastern           Tennessee            85.97%   90.00%
                             Western New
10/24/2020 Eastern           York                 90.09%   94.15%

                             Western
10/24/2020 Eastern           Pennsylvania         86.87%   97.87%

10/24/2020 Great Lakes       Central Illinois     84.95%   85.90%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 3 of 17


10/24/2020 Great Lakes     Chicago            91.20%       89.77%
10/24/2020 Great Lakes     Detroit            71.41%       85.54%
10/24/2020 Great Lakes     Gateway            88.28%       92.90%

10/24/2020 Great Lakes     Greater Indiana    93.08%       94.24%

10/24/2020   Great Lakes   Greater Michigan   87.36%       93.24%
10/24/2020   Great Lakes   Lakeland           87.07%       93.39%
10/24/2020   Northeast     Albany             88.17%       94.93%
10/24/2020   Northeast     Caribbean          97.00%       96.30%
                           Connecticut
10/24/2020 Northeast       Valley             87.02%       94.85%

10/24/2020 Northeast       Greater Boston     89.65%       86.03%

10/24/2020 Northeast       Long Island        89.33%       94.15%
10/24/2020 Northeast       New York           86.85%       97.90%

                           Northern New
10/24/2020 Northeast       England            90.74%       95.65%

                           Northern New
10/24/2020 Northeast       Jersey             88.15%       92.35%
10/24/2020 Northeast       Triboro            92.47%       95.31%

10/24/2020 Northeast       Westchester        88.57%       84.13%
10/24/2020 Pacific         Bay-Valley         93.58%       96.78%
10/24/2020 Pacific         Honolulu           90.98%       88.59%

10/24/2020 Pacific         Los Angeles        90.08%       95.76%

10/24/2020 Pacific         Sacramento         94.18%       92.24%
10/24/2020 Pacific         San Diego          92.59%       96.33%

10/24/2020 Pacific         San Francisco      94.48%       98.64%
10/24/2020 Pacific         Santa Ana          92.34%       97.43%

10/24/2020   Pacific       Sierra Coastal     91.66%       97.14%
10/24/2020   Southern      Alabama            80.50%       81.18%
10/24/2020   Southern      Arkansas           89.31%       93.75%
10/24/2020   Southern      Dallas             91.24%       94.65%
10/24/2020   Southern      Ft. Worth          87.55%       87.71%

10/24/2020   Southern      Gulf Atlantic      78.82%       86.38%
10/24/2020   Southern      Houston            88.77%       90.15%
10/24/2020   Southern      Louisiana          91.43%       81.43%
10/24/2020   Southern      Mississippi        79.76%       89.49%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 4 of 17


10/24/2020 Southern          Oklahoma             93.13%   94.48%
10/24/2020 Southern          Rio Grande           92.40%   92.22%

10/24/2020   Southern        South Florida        84.90%   92.77%
10/24/2020   Southern        Suncoast             89.03%   80.07%
10/24/2020   Western         Alaska               84.26%   92.41%
10/24/2020   Western         Arizona              90.10%   88.12%

10/24/2020 Western           Central Plains       88.89%   96.12%
                             Colorado/Wyomi
10/24/2020 Western           ng                   74.36%   92.17%
10/24/2020 Western           Dakotas              90.25%   96.47%
10/24/2020 Western           Hawkeye              88.95%   93.61%

10/24/2020 Western           Mid-Americas         89.09%   90.03%

10/24/2020 Western           Nevada Sierra        91.66%   97.04%
10/24/2020 Western           Northland            81.95%   93.64%
10/24/2020 Western           Portland             88.58%   92.75%

10/24/2020   Western         Salt Lake City       93.06%   92.06%
10/24/2020   Western         Seattle              86.06%   91.30%
10/26/2020   Capital Metro   Atlanta              87.31%   62.50%
10/26/2020   Capital Metro   Baltimore            69.33%   66.93%
10/26/2020   Capital Metro   Capital              82.43%   95.96%

10/26/2020 Capital Metro     Greater S Carolina   72.92%   86.70%

10/26/2020 Capital Metro     Greensboro           79.30%   59.27%

10/26/2020 Capital Metro     Mid-Carolinas        88.21%   76.76%

10/26/2020 Capital Metro     Norther Virginia     86.90%   96.08%
10/26/2020 Capital Metro     Richmond             88.70%   90.00%

10/26/2020 Eastern           Appalachian          86.65%   90.72%

                             Central
10/26/2020 Eastern           Pennsylvania         70.56%   65.66%

10/26/2020 Eastern           Kentuckiana          88.78%   95.82%

10/26/2020 Eastern           Norther Ohio         83.32%   73.56%

10/26/2020 Eastern           Ohio Valley          87.86%   81.09%
                             Philadelphia
10/26/2020 Eastern           Metropo              60.31%   55.94%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 5 of 17



10/26/2020 Eastern         South Jersey       80.97%       87.30%
10/26/2020 Eastern         Tennessee          90.01%       89.34%
                           Western New
10/26/2020 Eastern         York               89.42%       94.06%

                           Western
10/26/2020 Eastern         Pennsylvania       91.28%       98.22%

10/26/2020   Great Lakes   Central Illinois   86.77%       84.58%
10/26/2020   Great Lakes   Chicago            92.46%       91.81%
10/26/2020   Great Lakes   Detroit            77.16%       82.90%
10/26/2020   Great Lakes   Gateway            88.76%       93.89%

10/26/2020 Great Lakes     Greater Indiana    94.52%       94.63%

10/26/2020   Great Lakes   Greater Michigan   88.86%       94.20%
10/26/2020   Great Lakes   Lakeland           90.53%       95.38%
10/26/2020   Northeast     Albany             92.44%       93.48%
10/26/2020   Northeast     Caribbean          95.16%       97.28%
                           Connecticut
10/26/2020 Northeast       Valley             91.83%       96.12%

10/26/2020 Northeast       Greater Boston     93.26%       92.24%

10/26/2020 Northeast       Long Island        88.68%       93.56%
10/26/2020 Northeast       New York           91.56%       97.25%

                           Northern New
10/26/2020 Northeast       England            92.14%       95.48%

                           Northern New
10/26/2020 Northeast       Jersey             92.99%       89.92%
10/26/2020 Northeast       Triboro            92.02%       90.10%

10/26/2020 Northeast       Westchester        89.24%       86.04%
10/26/2020 Pacific         Bay-Valley         94.68%       97.67%
10/26/2020 Pacific         Honolulu           92.97%       45.16%

10/26/2020 Pacific         Los Angeles        93.70%       95.43%

10/26/2020 Pacific         Sacramento         95.21%       94.04%
10/26/2020 Pacific         San Diego          94.81%       96.94%

10/26/2020 Pacific         San Francisco      95.25%       97.63%
10/26/2020 Pacific         Santa Ana          95.27%       97.31%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 6 of 17



10/26/2020   Pacific         Sierra Coastal       92.92%   97.49%
10/26/2020   Southern        Alabama              86.48%   82.26%
10/26/2020   Southern        Arkansas             94.65%   91.53%
10/26/2020   Southern        Dallas               91.95%   96.35%
10/26/2020   Southern        Ft. Worth            90.22%   88.43%

10/26/2020   Southern        Gulf Atlantic        82.13%   85.42%
10/26/2020   Southern        Houston              90.13%   95.99%
10/26/2020   Southern        Louisiana            92.26%   89.36%
10/26/2020   Southern        Mississippi          81.97%   85.85%
10/26/2020   Southern        Oklahoma             94.27%   96.62%
10/26/2020   Southern        Rio Grande           92.79%   90.72%

10/26/2020   Southern        South Florida        88.12%   92.26%
10/26/2020   Southern        Suncoast             91.73%   92.18%
10/26/2020   Western         Alaska               86.61%   86.30%
10/26/2020   Western         Arizona              92.12%   87.89%

10/26/2020 Western           Central Plains       94.04%   93.40%
                             Colorado/Wyomi
10/26/2020 Western           ng                   75.33%   90.54%
10/26/2020 Western           Dakotas              92.18%   95.70%
10/26/2020 Western           Hawkeye              92.45%   92.65%

10/26/2020 Western           Mid-Americas         91.07%   92.39%

10/26/2020 Western           Nevada Sierra        92.73%   94.07%
10/26/2020 Western           Northland            88.78%   91.64%
10/26/2020 Western           Portland             92.72%   94.09%

10/26/2020   Western         Salt Lake City       94.03%   93.15%
10/26/2020   Western         Seattle              91.90%   95.90%
10/27/2020   Capital Metro   Atlanta              52.40%   77.15%
10/27/2020   Capital Metro   Baltimore            30.50%   70.52%
10/27/2020   Capital Metro   Capital              58.23%   95.77%

10/27/2020 Capital Metro     Greater S Carolina   39.80%   91.16%

10/27/2020 Capital Metro     Greensboro           46.24%   61.08%

10/27/2020 Capital Metro     Mid-Carolinas        64.21%   71.62%

10/27/2020 Capital Metro     Norther Virginia     51.82%   96.56%
10/27/2020 Capital Metro     Richmond             61.75%   92.25%

10/27/2020 Eastern           Appalachian          59.43%   93.54%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 7 of 17



                           Central
10/27/2020 Eastern         Pennsylvania       58.18%       62.14%

10/27/2020 Eastern         Kentuckiana        71.40%       97.64%

10/27/2020 Eastern         Norther Ohio       44.75%       77.95%

10/27/2020 Eastern         Ohio Valley        49.57%       87.29%
                           Philadelphia
10/27/2020 Eastern         Metropo            23.69%       73.56%

10/27/2020 Eastern         South Jersey       40.26%       89.03%
10/27/2020 Eastern         Tennessee          60.42%       92.59%
                           Western New
10/27/2020 Eastern         York               66.08%       97.25%

                           Western
10/27/2020 Eastern         Pennsylvania       68.56%       97.35%

10/27/2020   Great Lakes   Central Illinois   62.55%       89.87%
10/27/2020   Great Lakes   Chicago            63.04%       94.50%
10/27/2020   Great Lakes   Detroit            42.47%       76.60%
10/27/2020   Great Lakes   Gateway            68.82%       92.59%

10/27/2020 Great Lakes     Greater Indiana    64.22%       95.88%

10/27/2020   Great Lakes   Greater Michigan   58.71%       86.59%
10/27/2020   Great Lakes   Lakeland           53.94%       95.31%
10/27/2020   Northeast     Albany             70.00%       93.26%
10/27/2020   Northeast     Caribbean          92.87%       80.62%
                           Connecticut
10/27/2020 Northeast       Valley             71.67%       93.98%

10/27/2020 Northeast       Greater Boston     63.10%       93.09%

10/27/2020 Northeast       Long Island        72.67%       96.08%
10/27/2020 Northeast       New York           70.18%       97.30%

                           Northern New
10/27/2020 Northeast       England            70.51%       86.59%

                           Northern New
10/27/2020 Northeast       Jersey             65.19%       93.76%
10/27/2020 Northeast       Triboro            83.96%       93.29%

10/27/2020 Northeast       Westchester        67.18%       93.38%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 8 of 17


10/27/2020 Pacific           Bay-Valley       73.30%       97.22%
10/27/2020 Pacific           Honolulu         82.14%       88.85%

10/27/2020 Pacific           Los Angeles      77.40%       96.99%

10/27/2020 Pacific           Sacramento       70.47%       93.17%
10/27/2020 Pacific           San Diego        73.67%       96.40%

10/27/2020 Pacific           San Francisco    72.37%       98.36%
10/27/2020 Pacific           Santa Ana        59.87%       98.02%

10/27/2020   Pacific         Sierra Coastal   72.14%       97.58%
10/27/2020   Southern        Alabama          54.55%       89.42%
10/27/2020   Southern        Arkansas         70.54%       92.93%
10/27/2020   Southern        Dallas           72.97%       93.76%
10/27/2020   Southern        Ft. Worth        70.57%       93.14%

10/27/2020   Southern        Gulf Atlantic    52.56%       86.10%
10/27/2020   Southern        Houston          78.22%       95.47%
10/27/2020   Southern        Louisiana        65.41%       89.99%
10/27/2020   Southern        Mississippi      51.76%       87.41%
10/27/2020   Southern        Oklahoma         78.04%       96.68%
10/27/2020   Southern        Rio Grande       75.71%       95.33%

10/27/2020   Southern        South Florida    53.52%       89.74%
10/27/2020   Southern        Suncoast         56.99%       95.55%
10/27/2020   Western         Alaska           66.31%       90.85%
10/27/2020   Western         Arizona          68.70%       90.05%

10/27/2020 Western           Central Plains   78.75%       96.29%
                             Colorado/Wyomi
10/27/2020 Western           ng               36.54%       86.34%
10/27/2020 Western           Dakotas          65.90%       94.64%
10/27/2020 Western           Hawkeye          68.75%       93.78%

10/27/2020 Western           Mid-Americas     53.99%       85.82%

10/27/2020 Western           Nevada Sierra    75.80%       96.48%
10/27/2020 Western           Northland        55.86%       90.95%
10/27/2020 Western           Portland         72.93%       87.83%

10/27/2020   Western         Salt Lake City   62.52%       96.45%
10/27/2020   Western         Seattle          59.33%       97.31%
10/28/2020   Capital Metro   Atlanta          78.92%       69.60%
10/28/2020   Capital Metro   Baltimore        43.24%       82.73%
10/28/2020   Capital Metro   Capital          74.77%       93.92%
             Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 9 of 17



10/28/2020 Capital Metro   Greater S Carolina   70.72%     86.98%

10/28/2020 Capital Metro   Greensboro           57.56%     48.54%

10/28/2020 Capital Metro   Mid-Carolinas        51.54%     66.50%

10/28/2020 Capital Metro   Norther Virginia     74.46%     95.00%
10/28/2020 Capital Metro   Richmond             83.22%     89.53%

10/28/2020 Eastern         Appalachian          83.44%     93.48%

                           Central
10/28/2020 Eastern         Pennsylvania         55.74%     52.74%

10/28/2020 Eastern         Kentuckiana          89.10%     96.10%

10/28/2020 Eastern         Norther Ohio         72.87%     63.72%

10/28/2020 Eastern         Ohio Valley          80.27%     88.24%
                           Philadelphia
10/28/2020 Eastern         Metropo              48.18%     62.51%

10/28/2020 Eastern         South Jersey         75.00%     92.93%
10/28/2020 Eastern         Tennessee            86.50%     88.67%
                           Western New
10/28/2020 Eastern         York                 91.75%     94.07%

                           Western
10/28/2020 Eastern         Pennsylvania         85.28%     94.54%

10/28/2020   Great Lakes   Central Illinois     71.81%     88.62%
10/28/2020   Great Lakes   Chicago              80.05%     81.41%
10/28/2020   Great Lakes   Detroit              55.17%     73.74%
10/28/2020   Great Lakes   Gateway              82.48%     92.47%

10/28/2020 Great Lakes     Greater Indiana      86.82%     91.29%

10/28/2020   Great Lakes   Greater Michigan     75.89%     88.67%
10/28/2020   Great Lakes   Lakeland             78.11%     91.69%
10/28/2020   Northeast     Albany               88.69%     95.50%
10/28/2020   Northeast     Caribbean            96.10%     92.15%
                           Connecticut
10/28/2020 Northeast       Valley               85.66%     93.76%

10/28/2020 Northeast       Greater Boston       88.24%     84.48%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 10 of 17



10/28/2020 Northeast    Long Island       81.82%         92.74%
10/28/2020 Northeast    New York          86.04%         96.01%

                        Northern New
10/28/2020 Northeast    England           82.16%         92.60%

                        Northern New
10/28/2020 Northeast    Jersey            80.78%         91.45%
10/28/2020 Northeast    Triboro           82.10%         94.56%

10/28/2020 Northeast    Westchester       84.15%         94.04%
10/28/2020 Pacific      Bay-Valley        91.68%         96.23%
10/28/2020 Pacific      Honolulu          88.88%         91.11%

10/28/2020 Pacific      Los Angeles       88.32%         96.84%

10/28/2020 Pacific      Sacramento        83.69%         95.01%
10/28/2020 Pacific      San Diego         89.18%         98.13%

10/28/2020 Pacific      San Francisco     86.23%         98.40%
10/28/2020 Pacific      Santa Ana         83.09%         97.11%

10/28/2020   Pacific    Sierra Coastal    87.93%         96.97%
10/28/2020   Southern   Alabama           88.57%         84.19%
10/28/2020   Southern   Arkansas          88.37%         94.93%
10/28/2020   Southern   Dallas            77.22%         92.45%
10/28/2020   Southern   Ft. Worth         83.40%         92.81%

10/28/2020   Southern   Gulf Atlantic     76.49%         84.74%
10/28/2020   Southern   Houston           77.22%         95.06%
10/28/2020   Southern   Louisiana         90.42%         90.61%
10/28/2020   Southern   Mississippi       78.92%         85.51%
10/28/2020   Southern   Oklahoma          92.20%         96.97%
10/28/2020   Southern   Rio Grande        85.87%         94.96%

10/28/2020   Southern   South Florida     66.68%         91.95%
10/28/2020   Southern   Suncoast          82.55%         89.23%
10/28/2020   Western    Alaska            79.46%         90.49%
10/28/2020   Western    Arizona           80.63%         91.16%

10/28/2020 Western      Central Plains    81.48%         93.73%
                        Colorado/Wyomi
10/28/2020 Western      ng                56.48%         78.14%
10/28/2020 Western      Dakotas           86.23%         95.14%
10/28/2020 Western      Hawkeye           87.32%         90.97%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 11 of 17



10/28/2020 Western           Mid-Americas         83.39%   77.12%

10/28/2020 Western           Nevada Sierra        85.55%   97.01%
10/28/2020 Western           Northland            80.96%   87.57%
10/28/2020 Western           Portland             85.50%   91.19%

10/28/2020   Western         Salt Lake City       80.49%   97.23%
10/28/2020   Western         Seattle              81.72%   97.08%
10/29/2020   Capital Metro   Atlanta              90.70%   70.20%
10/29/2020   Capital Metro   Baltimore            68.57%   74.88%
10/29/2020   Capital Metro   Capital              86.70%   85.85%

10/29/2020 Capital Metro     Greater S Carolina   82.48%   89.36%

10/29/2020 Capital Metro     Greensboro           80.26%   48.03%

10/29/2020 Capital Metro     Mid-Carolinas        87.00%   70.25%

10/29/2020 Capital Metro     Norther Virginia     88.04%   92.90%
10/29/2020 Capital Metro     Richmond             91.52%   86.00%

10/29/2020 Eastern           Appalachian          89.43%   89.47%

                             Central
10/29/2020 Eastern           Pennsylvania         59.92%   51.63%

10/29/2020 Eastern           Kentuckiana          92.13%   95.23%

10/29/2020 Eastern           Norther Ohio         76.56%   77.56%

10/29/2020 Eastern           Ohio Valley          86.02%   88.54%
                             Philadelphia
10/29/2020 Eastern           Metropo              48.26%   51.65%

10/29/2020 Eastern           South Jersey         85.89%   92.96%
10/29/2020 Eastern           Tennessee            94.35%   88.60%
                             Western New
10/29/2020 Eastern           York                 90.97%   93.41%

                             Western
10/29/2020 Eastern           Pennsylvania         91.86%   96.53%

10/29/2020   Great Lakes     Central Illinois     84.76%   86.48%
10/29/2020   Great Lakes     Chicago              88.20%   87.06%
10/29/2020   Great Lakes     Detroit              75.77%   70.86%
10/29/2020   Great Lakes     Gateway              91.94%   87.73%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 12 of 17



10/29/2020 Great Lakes     Greater Indiana    93.12%     92.58%

10/29/2020   Great Lakes   Greater Michigan   87.55%     93.24%
10/29/2020   Great Lakes   Lakeland           89.91%     93.40%
10/29/2020   Northeast     Albany             94.22%     95.49%
10/29/2020   Northeast     Caribbean          97.26%     82.29%
                           Connecticut
10/29/2020 Northeast       Valley             92.95%     92.97%

10/29/2020 Northeast       Greater Boston     93.28%     87.41%

10/29/2020 Northeast       Long Island        87.79%     94.63%
10/29/2020 Northeast       New York           91.46%     97.09%

                           Northern New
10/29/2020 Northeast       England            93.83%     88.14%

                           Northern New
10/29/2020 Northeast       Jersey             93.59%     93.86%
10/29/2020 Northeast       Triboro            90.25%     93.86%

10/29/2020 Northeast       Westchester        93.25%     92.92%
10/29/2020 Pacific         Bay-Valley         93.58%     96.40%
10/29/2020 Pacific         Honolulu           93.40%     96.33%

10/29/2020 Pacific         Los Angeles        94.67%     96.59%

10/29/2020 Pacific         Sacramento         93.93%     94.87%
10/29/2020 Pacific         San Diego          94.07%     96.56%

10/29/2020 Pacific         San Francisco      93.14%     98.33%
10/29/2020 Pacific         Santa Ana          93.54%     98.22%

10/29/2020   Pacific       Sierra Coastal     94.32%     97.39%
10/29/2020   Southern      Alabama            91.56%     75.41%
10/29/2020   Southern      Arkansas           93.71%     89.76%
10/29/2020   Southern      Dallas             91.23%     94.01%
10/29/2020   Southern      Ft. Worth          91.82%     90.42%

10/29/2020   Southern      Gulf Atlantic      86.18%     77.78%
10/29/2020   Southern      Houston            85.84%     95.47%
10/29/2020   Southern      Louisiana          92.57%     86.03%
10/29/2020   Southern      Mississippi        92.21%     83.52%
10/29/2020   Southern      Oklahoma           91.05%     95.96%
10/29/2020   Southern      Rio Grande         93.28%     95.38%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 13 of 17



10/29/2020   Southern        South Florida        87.31%   91.85%
10/29/2020   Southern        Suncoast             93.65%   92.84%
10/29/2020   Western         Alaska               77.40%   96.92%
10/29/2020   Western         Arizona              94.47%   89.42%

10/29/2020 Western           Central Plains       93.21%   94.78%
                             Colorado/Wyomi
10/29/2020 Western           ng                   72.14%   79.61%
10/29/2020 Western           Dakotas              92.38%   94.81%
10/29/2020 Western           Hawkeye              94.07%   94.78%

10/29/2020 Western           Mid-Americas         91.73%   82.48%

10/29/2020 Western           Nevada Sierra        93.99%   97.04%
10/29/2020 Western           Northland            90.55%   90.49%
10/29/2020 Western           Portland             93.60%   96.09%

10/29/2020   Western         Salt Lake City       93.32%   96.37%
10/29/2020   Western         Seattle              90.90%   97.02%
10/30/2020   Capital Metro   Atlanta              85.50%   63.01%
10/30/2020   Capital Metro   Baltimore            67.73%   84.69%
10/30/2020   Capital Metro   Capital              84.49%   86.01%

10/30/2020 Capital Metro     Greater S Carolina   66.85%   84.89%

10/30/2020 Capital Metro     Greensboro           68.87%   58.10%

10/30/2020 Capital Metro     Mid-Carolinas        83.14%   65.55%

10/30/2020 Capital Metro     Norther Virginia     82.07%   94.48%
10/30/2020 Capital Metro     Richmond             88.99%   83.98%

10/30/2020 Eastern           Appalachian          91.19%   87.16%

                             Central
10/30/2020 Eastern           Pennsylvania         63.90%   50.51%

10/30/2020 Eastern           Kentuckiana          89.24%   94.54%

10/30/2020 Eastern           Norther Ohio         73.60%   64.57%

10/30/2020 Eastern           Ohio Valley          82.64%   89.85%
                             Philadelphia
10/30/2020 Eastern           Metropo              58.17%   65.64%

10/30/2020 Eastern           South Jersey         84.72%   92.07%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 14 of 17


10/30/2020 Eastern         Tennessee          87.42%     85.78%
                           Western New
10/30/2020 Eastern         York               92.99%     95.29%

                           Western
10/30/2020 Eastern         Pennsylvania       88.58%     96.28%

10/30/2020   Great Lakes   Central Illinois   79.48%     88.16%
10/30/2020   Great Lakes   Chicago            89.27%     83.95%
10/30/2020   Great Lakes   Detroit            72.99%     62.03%
10/30/2020   Great Lakes   Gateway            89.78%     89.22%

10/30/2020 Great Lakes     Greater Indiana    93.77%     89.22%

10/30/2020   Great Lakes   Greater Michigan   80.84%     84.35%
10/30/2020   Great Lakes   Lakeland           88.74%     92.52%
10/30/2020   Northeast     Albany             90.15%     92.31%
10/30/2020   Northeast     Caribbean          88.43%     93.32%
                           Connecticut
10/30/2020 Northeast       Valley             91.96%     87.81%

10/30/2020 Northeast       Greater Boston     90.52%     86.71%

10/30/2020 Northeast       Long Island        91.12%     87.05%
10/30/2020 Northeast       New York           89.65%     97.86%

                           Northern New
10/30/2020 Northeast       England            89.20%     89.30%

                           Northern New
10/30/2020 Northeast       Jersey             91.49%     92.92%
10/30/2020 Northeast       Triboro            89.40%     93.99%

10/30/2020 Northeast       Westchester        91.73%     87.71%
10/30/2020 Pacific         Bay-Valley         92.67%     96.15%
10/30/2020 Pacific         Honolulu           93.43%     96.32%

10/30/2020 Pacific         Los Angeles        94.06%     96.01%

10/30/2020 Pacific         Sacramento         89.36%     95.90%
10/30/2020 Pacific         San Diego          92.44%     97.48%

10/30/2020 Pacific         San Francisco      93.27%     96.45%
10/30/2020 Pacific         Santa Ana          86.27%     97.16%

10/30/2020 Pacific         Sierra Coastal     92.91%     96.09%
10/30/2020 Southern        Alabama            87.72%     65.62%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 15 of 17


10/30/2020 Southern          Arkansas             88.84%   85.74%
10/30/2020 Southern          Dallas               78.49%   89.67%
10/30/2020 Southern          Ft. Worth            85.57%   91.74%

10/30/2020   Southern        Gulf Atlantic        82.14%   73.81%
10/30/2020   Southern        Houston              89.34%   93.74%
10/30/2020   Southern        Louisiana            80.91%   82.99%
10/30/2020   Southern        Mississippi          84.41%   81.54%
10/30/2020   Southern        Oklahoma             91.15%   94.35%
10/30/2020   Southern        Rio Grande           90.39%   94.12%

10/30/2020   Southern        South Florida        81.06%   87.05%
10/30/2020   Southern        Suncoast             88.45%   89.80%
10/30/2020   Western         Alaska               89.38%   85.61%
10/30/2020   Western         Arizona              91.75%   86.49%

10/30/2020 Western           Central Plains       93.44%   92.45%
                             Colorado/Wyomi
10/30/2020 Western           ng                   68.44%   64.55%
10/30/2020 Western           Dakotas              92.37%   94.25%
10/30/2020 Western           Hawkeye              91.62%   94.83%

10/30/2020 Western           Mid-Americas         85.41%   82.35%

10/30/2020 Western           Nevada Sierra        92.42%   95.93%
10/30/2020 Western           Northland            89.31%   89.90%
10/30/2020 Western           Portland             93.91%   95.23%

10/30/2020   Western         Salt Lake City       91.45%   95.18%
10/30/2020   Western         Seattle              88.02%   93.47%
10/31/2020   Capital Metro   Atlanta              82.59%   55.50%
10/31/2020   Capital Metro   Baltimore            73.37%   73.01%
10/31/2020   Capital Metro   Capital              75.52%   89.36%

10/31/2020 Capital Metro     Greater S Carolina   71.22%   66.49%

10/31/2020 Capital Metro     Greensboro           76.43%   50.59%

10/31/2020 Capital Metro     Mid-Carolinas        78.48%   58.90%

10/31/2020 Capital Metro     Norther Virginia     80.29%   93.98%
10/31/2020 Capital Metro     Richmond             87.91%   61.15%

10/31/2020 Eastern           Appalachian          90.16%   93.26%

                             Central
10/31/2020 Eastern           Pennsylvania         65.79%   42.58%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 16 of 17



10/31/2020 Eastern         Kentuckiana        90.80%     94.05%

10/31/2020 Eastern         Norther Ohio       75.10%     54.54%

10/31/2020 Eastern         Ohio Valley        82.35%     89.02%
                           Philadelphia
10/31/2020 Eastern         Metropo            60.05%     55.72%

10/31/2020 Eastern         South Jersey       85.22%     89.38%
10/31/2020 Eastern         Tennessee          88.98%     87.03%
                           Western New
10/31/2020 Eastern         York               89.57%     92.08%

                           Western
10/31/2020 Eastern         Pennsylvania       89.69%     92.80%

10/31/2020   Great Lakes   Central Illinois   82.30%     84.43%
10/31/2020   Great Lakes   Chicago            85.01%     86.52%
10/31/2020   Great Lakes   Detroit            77.12%     57.17%
10/31/2020   Great Lakes   Gateway            88.65%     86.76%

10/31/2020 Great Lakes     Greater Indiana    90.76%     91.10%

10/31/2020   Great Lakes   Greater Michigan   82.62%     78.20%
10/31/2020   Great Lakes   Lakeland           87.41%     88.94%
10/31/2020   Northeast     Albany             91.03%     90.98%
10/31/2020   Northeast     Caribbean          95.03%     98.51%
                           Connecticut
10/31/2020 Northeast       Valley             91.52%     93.06%

10/31/2020 Northeast       Greater Boston     91.61%     80.65%

10/31/2020 Northeast       Long Island        87.78%     88.87%
10/31/2020 Northeast       New York           88.43%     97.46%

                           Northern New
10/31/2020 Northeast       England            90.01%     80.12%

                           Northern New
10/31/2020 Northeast       Jersey             91.84%     93.81%
10/31/2020 Northeast       Triboro            90.81%     90.41%

10/31/2020 Northeast       Westchester        92.74%     89.83%
10/31/2020 Pacific         Bay-Valley         94.55%     97.20%
10/31/2020 Pacific         Honolulu           92.94%     91.96%
          Case 1:20-cv-02405-EGS Document 67-2 Filed 11/02/20 Page 17 of 17



10/31/2020 Pacific      Los Angeles       94.79%         95.41%

10/31/2020 Pacific      Sacramento        93.41%         93.09%
10/31/2020 Pacific      San Diego         93.73%         94.92%

10/31/2020 Pacific      San Francisco     93.43%         95.89%
10/31/2020 Pacific      Santa Ana         91.61%         94.46%

10/31/2020   Pacific    Sierra Coastal    93.84%         97.21%
10/31/2020   Southern   Alabama           86.81%         78.34%
10/31/2020   Southern   Arkansas          88.24%         90.13%
10/31/2020   Southern   Dallas            84.98%         89.39%
10/31/2020   Southern   Ft. Worth         90.46%         92.35%

10/31/2020   Southern   Gulf Atlantic     83.37%         69.24%
10/31/2020   Southern   Houston           88.94%         93.57%
10/31/2020   Southern   Louisiana         89.51%         79.00%
10/31/2020   Southern   Mississippi       78.76%         78.29%
10/31/2020   Southern   Oklahoma          92.22%         93.26%
10/31/2020   Southern   Rio Grande        92.32%         94.78%

10/31/2020   Southern   South Florida     79.49%         83.93%
10/31/2020   Southern   Suncoast          90.37%         88.48%
10/31/2020   Western    Alaska            88.32%         70.87%
10/31/2020   Western    Arizona           91.87%         89.23%

10/31/2020 Western      Central Plains    91.71%         88.13%
                        Colorado/Wyomi
10/31/2020 Western      ng                60.85%         60.30%
10/31/2020 Western      Dakotas           92.70%         89.06%
10/31/2020 Western      Hawkeye           92.22%         92.71%

10/31/2020 Western      Mid-Americas      88.39%         84.25%

10/31/2020 Western      Nevada Sierra     93.37%         95.24%
10/31/2020 Western      Northland         86.84%         90.56%
10/31/2020 Western      Portland          91.28%         96.31%

10/31/2020 Western      Salt Lake City    91.05%         94.81%
10/31/2020 Western      Seattle           89.20%         92.09%
